DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 15, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201610669310.1 or a certified copy of the CN201620883805.X application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 25, 2019, September 24, 2019 and May 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a” distance between an upper end of a front air inlet and the bottom plate satisfies that “a” is greater than or equal to 3mm, and a central plane of symmetry of the body, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 17 disclose, “an airtight space is defined between the air channel and the surface being cleaned…” However, it is unclear how an airtight space is defined between the air channel and the surface being cleaned. In all of the applicant’s Drawings, various inlets (e.g. 14 and 21) are present and would 
Claims 1 and 17 also disclose, “a plurality of front air inlets in communication with the air channel, and being inclined relative to a normal direction of the surface to be cleaned.” However, it is unclear what the term “normal” means. First, does “normal” mean “at a right angle” as defined by www.dictionary.com? Or does “normal” mean “the common type” also defined by www.dictionary.com? Next, Lee (2008/0295270) shows different floor surfaces that may be cleaned including a first surface (C) and a second surface (D, Figures 4 and 5). In figure 4, a “normal” (i.e. “the common type”) direction of the carpet (Figure 4) extends vertically whereas the floor (at D) has a “normal” direction that extends horizontally (Figure 5). Thus it unclear what limitations the term “normal” includes.
Claim 4, also discloses, “a” distance between an upper end of a front air inlet and the bottom plate satisfies that “a” is greater than or equal to 3mm. What does “a” mean? is the applicant trying to refer to a specific distance that is shown in the figures? If so where is this specific distance “a” shown?   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 17 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2008/0295270). 

In reference to claim 1, Lee discloses a ground brush for a cleaning appliance, comprising: a body (11) defining an air channel therein (not labeled but formed as the channel extending from inlet 13a to the outlet of 15 OR formed as the channel extending from inlet 13a to the outlet of “extension pipe” [not shown], see Paragraph 29), the body comprising a bottom plate (13) defining a suction port (13a) in communication with the air channel and a rear side (rear side of 15 or at end of “extension pipe” [not shown]) defining an exhaust port (Paragraph 29), wherein when the body covers a surface (at C or at D) to be cleaned (Figure 4-6), an airtight space (i.e. lower end or 13 especially at the lower end of 43, Figure 1) defined between the air channel and the surface to be cleaned (Figure 1) and a front dust collection strip (40) arranged at a front end of the body to support the ground brush for a cleaning appliance on the surface to be cleaned (Figures 1 and 4-6), defining a plurality of front air inlets (43a) in communication with the air channel, and being inclined (in Figures 4 and 6) relative to a normal direction (i.e. a horizontal direction) of the surface to be cleaned (Figures 1-6). 

[AltContent: arrow][AltContent: textbox (Angle α )][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    279
    251
    media_image1.png
    Greyscale

In reference to claim 5, Lee discloses the plurality of front air inlets (43a) are symmetrically arranged about a central plane of symmetry of the body, and distances between adjacent front air inlets are different (see figure below). 
[AltContent: textbox (Gradually reducing distances extending towards an outer direction)][AltContent: arrow][AltContent: textbox (Various different distances)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    363
    547
    media_image2.png
    Greyscale


In reference to claim 6, Lee discloses that the distances between adjacent front air inlets gradually reduce towards a direction (an outer direction) of the central plane of symmetry. Note; the figure above shows that the distances between adjacent front air inlets gradually reduce towards an outer direction (see figure above). 

In reference to claim 17, Lee discloses a cleaning appliance, comprising: an appliance body (“main body” Paragraph 5); and a ground brush for a cleaning appliance, comprising: a body (11) defining an air channel therein (not labeled but formed as the channel extending from inlet 13a to the outlet of 15 OR formed as the channel extending from inlet 13a to the outlet of “extension pipe” [not shown], see Paragraph 29), the body comprising a bottom plate (13) defining a suction port (13a) in communication with the air channel and a rear side defining an exhaust port (rear side 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Lee (2008/0295270).

In reference to claim 4, Lee discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing a distance between an upper end of a front air inlet and the bottom plate is greater than or equal to 3mm. However, the applicant fails to provide any criticality in having the particular range of distances being greater than or equal to 3mm or that any of these ranges provides any Unexpected Result, and where In re Aller, 105 USPQ, 233. In this situation, one could form the distance between an upper end of a front air inlet and the bottom plate from any distance including being greater than or equal to 3mm depending on the particular needs of the user (e.g. cleaning smaller areas may require a smaller device while cleaning larger areas may require a larger cleaning device).

In reference to claim 7, Lee discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing a sum SI of areas of the plurality of front air inlets satisfies that SI is greater than or equal to 200 mm2 and less than or equal to and less than or equal to 400 mm2. However, the applicant fails to provide any criticality in having the particular range of being greater than or equal to 200 mm2 and less than or equal to and less than or equal to 400 mm2 provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the sum SI of areas from any desired area including being greater than or equal to 200 mm2 and less than or equal to and less than or equal to 400 mm2 depending on the particular needs of the user (e.g. the desired airflow required by the user for removing material from a particular surface being cleaned).

Claims 8-11 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Lee (2008/0295270) in view Ni (CN201899445, cited by applicant). 

In reference to claim 8, Lee discloses the claimed invention as previously mentioned above, but lacks, at least one side of the body defines a side air inlet in communication with the air channel. However, Ni teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) with at least one side of a body (10) defines a side air inlet (at 1240) in communication with an air channel (formed within 10, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Lee, with the known technique of providing the side air inlet, as taught by Ni, and the results would have been predictable. In this situation, one could provide a more advantageous device having side air inlets which improve the cleaning performance of the side edges of the floor brush thereby increasing the dust collection effect for corners and dead corners of a work environment and thus increases the overall floor brush efficiency.

In reference to claim 9, Ni discloses a height of the side air inlet (1240) is less than a height (h) of a front air inlet (1220, Figures 1 and 3), but lacks, specifically disclosing that a depth of the side air inlet is greater than or equal to 5 mm. However, the applicant fails to provide any criticality in having the particular range of having a depth of the side air inlet is greater than or equal to 5 mm provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of In re Aller, 105 USPQ, 233. In this situation, one could form depth from any length including being greater than or equal to 5 mm depending on the particular needs of the user (e.g. the desired airflow required by the user for removing material from a particular surface being cleaned).

In reference to claims 10 and 11, Ni discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that a sum S2 of area of the side air inlet  is greater than or equal to 100 mm2 and less than or equal to 300 mm2 and a sum SI of areas of the plurality of front air inlets and the sum S2 of the area of the side air inlet satisfy that a sum of SI and S2 is greater than or equal to 300 mm2 and less than or equal to 500 mm2. However, the applicant fails to provide any criticality in having these particular ranges or that any of these ranges provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the sum S2 of area of the side air inlet and the sum SI of areas of the plurality of front air inlets and the sum S2 of the area of the side air inlet from any length including being greater than or equal to 300 mm2 and less than or equal to 500 mm2 depending on the particular needs of the user (e.g. the desired airflow required by the user for removing material from a particular surface being cleaned).

Claims 12-14 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Lee (2008/0295270) in view Horst et al. (EP0885586, cited by applicant). 

In reference to claim 12, Lee discloses the claimed invention as previously mentioned above, but lacks, a front wall, a distance between the front wall and the surface to be cleaned gradually increasing in a direction from front to rear and from two sides to middle, the exhaust port being defined in the front wall; a rear wall, a cross section of the rear wall being an arc section, a smooth transition being provided between an upper end of the rear wall and the front wall, the exhaust port being defined in the rear wall, and a smooth transition being provided between the exhaust port and the rear wall; two side walls connected to two sides of the front wall and the rear wall, respectively; and a lower wall connected to the exhaust port, having an arc surface, and an angle β between a tangent at any point, which is projected by the lower wall, on a central plane of symmetry of the body and the surface to be cleaned satisfies that β is less than or equal to 45°. However, Horst et al. teach that it is old and well known in the art at the time the invention was made to provide a floor cleaner (14) with a front wall (see figure below), a distance between the front wall and the surface to be cleaned gradually increasing in a direction from front to rear and from two sides to middle (because the middle area of 14 is positioned higher than a front portion and two lateral sides of 14, Figure 4), an exhaust port (see figure below) being defined in the front wall; a rear wall (see figure below), a cross section of the rear wall being an arc section (see figure below), a smooth transition (see figure below) being provided between an upper end of 

[AltContent: arrow][AltContent: textbox (Exhaust port)][AltContent: textbox (Smooth transition)][AltContent: arrow]
[AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: textbox (Angle β)][AltContent: textbox (Lower wall)][AltContent: textbox (Arc surface)][AltContent: arrow][AltContent: connector][AltContent: textbox (Rear wall)][AltContent: textbox (Arc section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Smooth transition)][AltContent: arrow][AltContent: textbox (Front wall)]
    PNG
    media_image3.png
    318
    404
    media_image3.png
    Greyscale


In reference to claim 13, Lee as modified by Horst et al. disclose the claimed invention as previously mentioned above, but lack, specifically disclosing a height of the side walls is less than or equal to 3 mm. However, the applicant fails to provide any criticality In re Aller, 105 USPQ, 233. In this situation, one could form the height of the side walls from any length including being less than or equal to 3 mm depending on the particular needs of the user (e.g. the desired size of device for cleaning a particular size of area).

In reference to claim 14, Lee as modified by Horst et al. disclose the claimed invention as previously mentioned above, but lack, specifically disclosing a radius D of an arc surface of an arc transition between the rear wall and the exhaust port satisfies that D is greater than or equal to 25mm. However, the applicant fails to provide any criticality in having the particular range of radius being greater than or equal to 25mm or that this range provides any Unexpected Result, and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the radius of the arc surface from any length including being greater than or equal to 25mm depending on the particular needs of the user (e.g. the desired size of device and/or the desired airflow needed to be remove a desired amount of material during normal operation).


Claims 15 and 16 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Lee (2008/0295270) in view Grey (6101668).

In reference to claim 15, Lee discloses the claimed invention as previously mentioned above, but lacks, a cross section of the exhaust port being in the shape of an ellipse, a long axis of the ellipse is parallel to the bottom plate, and a short axis of the ellipse is perpendicular to the bottom plate. However, Grey teaches that it is old and well known in the art at the time the invention was made to form the cross section of an exhaust port (20) in the shape of an ellipse (Figure 2), a long axis (along dotted line in the Figure below) of the ellipse is parallel to a bottom plate (53, because both extend vertically as seen in Figure 2) and a short axis (along solid line in the Figure below) of the ellipse is perpendicular to the bottom plate (see figure below and Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the exhaust port shape, of Lee, with the known technique of forming an exhaust port formed in the shape of an ellipse, as taught by Grey, and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively connects to the source of suction thereby preventing any unwanted disconnection during normal operation and which provides air flow at a high velocity thereby increasing the amount of material removed from the surface being cleaned. 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    133
    208
    media_image4.png
    Greyscale

In reference to claim 16, Grey discloses a cross section of the exhaust port (20) is in the shape of a circle or a polygon with more than four edges (Column 3, Lines 1-7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grey (6009594) also shows that it is old and well known in the art to form an exhaust port as a circle or a near circle (Figure 2, Column 4, Line 4). Note; an ellipse by definition is defined as being nearly a circle (see definition of “ellipse” according to www.dictionary.com, wherein “if a=b the ellipse is a circle”).  And, Murata (4638526) shows that it is old and well known in the art to provide a suction air channel (within 10, see Figure 6) that comprises a first wall surface (left side of 10) and a second wall surface (right side of 10), the first wall surface is connected (through the connection of parts 1 and 2) to a rear end of an airflow guiding surface (4) and obliquely extends upwards and backwards, and the second wall surface is opposite to the first wall surface (Figures 6-8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723